Citation Nr: 1032657	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  05-12 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether a timely claim for entitlement to accrued benefits was 
received by VA.


REPRESENTATION

Appellant represented by:	Joyce M. Deitering, Esq.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1967 to February 
1972 and from November 1974 to December 1976.  The Veteran died 
in January 2003, and the appellant is his brother, the 
administrator of the Veteran's estate.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating action by the Department of 
Veterans Affairs (VA) Regional Office in Cleveland, Ohio (RO) and 
Board remand.  

The issue of entitlement to accrued benefits is addressed in the 
remand portion of the decision below, and is remanded to the RO.


FINDINGS OF FACT

1.  The Veteran passed away on January [redacted], 2003.

2.  The appellant's claim for entitlement to accrued benefits was 
received by VA on February 2, 2004.


CONCLUSION OF LAW

The appellant's claim for entitlement to accrued benefits was 
timely filed.  38 U.S.C.A. §°5121 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.1000, 20.305 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Although VA has statutory and regulatory notice and duty to 
assist provisions under the Veterans Claims Assistance Act 
(VCAA), those provisions are not applicable here where resolution 
of the claim is as a matter of law.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on 
appeal limited to matter of law); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) (noting that the VCAA is not applicable 
where law is dispositive); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under 38 U.S.C.A. § 5121(a), accrued benefits are defined as 
"periodic monetary benefits (other than insurance and 
servicemen's indemnity) under laws administered by the Secretary 
to which an individual was entitled at death under existing 
ratings or decisions, or those based on evidence in the file at 
date of death (hereinafter in this section and section 5122 of 
this title referred to as 'accrued benefits') and due and unpaid 
for a period not to exceed two years."  38 U.S.C.A. § 5121 (West 
2002).  An application for accrued benefits must be filed within 
one year after the date of death.  Id.; 38 C.F.R. § 3.1000(c).

Parenthetically, the Board notes that the law was amended in 2003 
to remove the two-year limitation on accrued benefits so that a 
Veteran's survivor may receive the full amount of an award for 
accrued benefits.  See The Veterans Benefits Act of 2003, § 104, 
Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The claims file reflects that the Veteran passed away on January 
[redacted], 2003.  On February 10, 2003, the appellant submitted a claim 
for entitlement to burial benefits.  On February 21, 2003, the RO 
sent the Veteran's ex-wife a letter along with two forms 
including VA Form 21-530, Application for Burial Benefits, and VA 
Form 21-534, Application for Accrued Benefits.  In March 2003, 
the RO granted burial benefits which did not cover the entire 
expense of the Veteran's funeral and burial.  On February 2, 
2004, the appellant filed VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and Accrued 
Benefits by a Surviving Spouse or Child.  In response to the 
appellant's February 2004 claim, the RO sent the appellant a 
letter dated February 9, 2004 which notified him that his 
application was incomplete as all questions on the application 
were not answered.  On March 22, 2004, the appellant submitted VA 
Form 21-609, Application for Amounts due Estates of Persons 
Entitled to Benefits.  In August 2004, the RO notified the 
appellant that his March 2004 claim was denied because it was not 
timely filed.  The appellant filed a notice of disagreement to 
the RO's August 2004 decision, and subsequently perfected his 
appeal.

The appellant contends that his claim of entitlement to accrued 
benefits should be accepted as timely filed.  In a March 2005 
substantive appeal, the appellant argued that the form that was 
sent to the Veteran's ex-wife by the RO in February 2003 did not 
contain any instructions with regard to the one-year statutory 
time requirement for filing a claim for accrued benefits, and 
that therefore, he did not receive proper notice of the time 
constraints for filing such a claim.  He also contends that VA 
did not inform him that VA Form 21-609, Application for Amounts 
due Estates of Persons Entitled to Benefits, was the proper form 
for him to file until after he filed VA Form 21-534, Application 
for Accrued Benefits.

After a thorough review of the evidence of record, the Board 
concludes that the appellant's claim for entitlement to accrued 
benefits was timely filed.  The RO did not accept the February 
2004 claim form filed by the appellant as a claim for entitlement 
to accrued benefits because the claim form was incomplete.  
However, if a claimant's application is incomplete at the time 
that it is originally submitted, VA must notify the claimant of 
the evidence necessary to complete the application, and the 
claimant has one year from the date of such notification to 
submit the missing evidence or information.  38 U.S.C.A. 
§ 5121(c).  In this case, the claims file reflects that the 
appellant's original claim for accrued benefits was received by 
the RO on February 2, 2004.  In a February 9, 2004 letter, the RO 
notified the appellant that his claim was incomplete.  In March 
2004, the appellant submitted a different claim form which 
identified the missing information requested by the RO.  
Accordingly, even though incomplete, the February 2, 2004 claim 
filed by the appellant is accepted as the original claim for 
entitlement to accrued benefits.

Although the appellant's February 2, 2004 claim for entitlement 
to accrued benefits was not received by VA within one year of the 
Veteran's death, which occurred on January [redacted], 2003, the 
appellant's claim may still be accepted as timely filed.  In 
computing the time limit for filing a claim, 38 C.F.R. § 
20.305(a) provides that a response postmarked prior to expiration 
of the applicable time limit will be accepted as having been 
timely filed.  38 C.F.R. § 20.305(a).  In the event that the 
postmark is not of record, the postmark date will be presumed to 
be five days prior to the date of receipt of the document by VA.  
Id.  In calculating this 5-day period, Saturdays, Sundays, and 
legal holidays are excluded.  38 C.F.R. § 20.305(b).  Subtracting 
these five days, and excluding Saturdays, Sundays, and legal 
holidays, the Board concludes that the earliest the appellant's 
claim may be considered to have been filed is January 27, 2004, 
which is within the statutory one-year period for filing a claim 
for accrued benefits.  38 U.S.C.A. § 5121(c); 38 C.F.R. 
§ 3.1000(c).  Accordingly, even though the appellant's claim was 
received by VA on February 2, 2004, under 38 C.F.R. § 20.305, the 
Board accepts the claim as having been filed on January 27, 2004.  
For the foregoing reasons, the Board concludes that the 
appellant's claim for entitlement to accrued benefits was timely 
filed.


ORDER

The appellant's claim of entitlement to accrued benefits was 
timely filed.




REMAND

With respect to the appellant's claim of entitlement to accrued 
benefits, which was found to be timely filed, remand is required 
for the RO to adjudicate the claim on the merits, in order to 
avoid prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Accordingly, the appellant's claim of 
entitlement to accrued benefits is remanded for the RO to first 
consider the claim on the merits.

Accordingly, the case is remanded for the following action:

The RO must adjudicate the appellant's claim 
for entitlement to accrued benefits on the 
merits.  If the claim remains denied, a 
supplemental statement of the case must be 
provided to the appellant and his 
representative.  After the appellant and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the appellant until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


